Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 1 of 14


                EXHIBIT A



                                                                  E
                                                                  X
                                                                  H
                                                                  I
                                                                  B
                                                                  I
                                                                  T

                                                                  A



                EXHIBIT A
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 2 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 3 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 4 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 5 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 6 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 7 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 8 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 9 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 10 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 11 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 12 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 13 of 14
Case 2:18-cv-04677-SMB Document 1-2 Filed 12/14/18 Page 14 of 14
